PER CURIAM.
Eric T. Tolen ("Movant") appeals the judgment of the motion court, in which it denied his Motion to Reopen his Rule 29.15 Post-Conviction Proceedings pursuant to Rule 75.01. Finding Movant cannot establish that his plea counsel failed to comply with Rule 29.15(e), we affirm the motion court.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).